DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/7/21 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Interpretation
The examiner notes that claims 1-8 are directed to a “processor”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. 
In view of the disclosure, the claims are directed to a control device, i.e. an apparatus, and the appropriate principles for interpreting claims for that particular category of invention have been applied.
The limitation: “learning process” is interpreted in view of commonly used nomenclature in computer science, i.e. machine learning/artificial intelligence such as computer algorithms that can improve automatically through experience and by the use of data. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claim is directed towards a non-statutory subject matter. 
A computer program claim will clearly indicate that it is an article of manufacture claim, that the contents are carried on a non-transitory computer readable or usable medium in a manner that will affect the operation of the computer.
Functional descriptive material such as computer programs and/or data structures not claimed as embodied in non-transitory computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. See MPEP 2106.01(I).
Note from: OFFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE, February 23, 2010 Volume 1351 Number 4., 212

Note: The Notice states that if the claims are amended to say "non-transitory computer readable medium", even if the specification is silent concerning whether or not the CRM covers "non-transitory tangible media" or "transitory propagating signals", that would be sufficient to overcome the rejection under 35 USC 101, and this would not involve new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner suggests applicant amend the claim and recite the invention using similar claim language used in claim 9. 
	Regarding claim 1, it is unclear what the invention is about. The recitations: “…that acquires…;” “… that performs…” etc. are generally narrative and do not further structurally further limit the claimed device. Claim 1-8 are replete with narrative intended use phrases that do not further structurally define the claimed device. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device.
	The examiner suggests applicant amend the claim and recite for instance: “a control condition acquiring section configured to acquire…”

Allowable Subject Matter
Claims 9-11 are allowed.
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

A process of depositing film by acquiring control condition data indicating a control condition of a film deposition apparatus; acquiring film characteristic data indicating a characteristic of a film deposited by the film deposition apparatus that has been caused to operate according to the control condition indicated by the control condition data; and performing learning processing of a model that outputs recommended control condition data indicating the control condition of the film deposition apparatus that is recommended in response to input of target film characteristic data indicating a target film characteristic, using learning data that includes the acquired control condition data and film characteristic data
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        12/18/21